UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 12, 2014 HOMEFED CORPORATION (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation) 1-10153 33-0304982 (Commission File Number) (IRS Employer Identification No.) 1, SUITE 220, CARLSBAD, CALIFORNIA (Address of Principal Executive Offices) (Zip Code) 760-918-8200 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The following matters were submitted to a vote of the stockholders of HomeFed Corporation (the “Company”) at the Annual Meeting of Stockholders of the Company held on June 12, 2014 (the “Annual Meeting”). 1.Election of directors. Each of the seven nominees for director was elected, and the voting results are set forth below: Number of Shares For Withheld Broker Non-Votes Patrick D. Bienvenue Paul J. Borden Timothy M. Considine Ian M. Cumming Brian P. Friedman Michael A. Lobatz Joseph S. Steinberg 2.Advisory vote to approve named executive officer compensation. The compensation of the Company’s named executive officers as disclosed in the Proxy Statement was approved, and the voting results are set forth below: For Against Abstentions Broker Non-Votes 3.Ratification of PricewaterhouseCoopers LLP, as independent auditors for the year ended December 31, 2014. The ratification of PricewaterhouseCoopers LLP was approved, and the voting results are set forth below: For Against Abstentions Item 7.01.Regulation FD Disclosure. The information set forth in the Report of the Chairman of HomeFed Corporation delivered at the Annual Meeting, attached hereto as Exhibit 99.1, is incorporated herein by reference. 2 Item 9.01.Financial Statements and Exhibits. (d)Exhibits. 99.1Report of the Chairman of HomeFed Corporation delivered at the Annual Meeting. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 12, 2014 HOMEFED CORPORATION /s/ Erin N. Ruhe Name: Erin N. Ruhe Title: Vice President 4
